Citation Nr: 1513904	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from February 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

The Board has taken jurisdiction over the Veteran's increased evaluation claims for his knee disabilities.  The Board notes that the Veteran initially claimed TDIU.  However, during the appeal, in a May 2011 claim he filed for increased evaluations for his knee disabilities.  The Board notes that no rating decision has been issued with respect to those claims.  Instead, the agency of original jurisdiction (AOJ) included denials of those increased evaluation claims in the Veteran's January 2013 statement of the case.  The Veteran submitted a substantive appeal, VA Form 9, which was received in April 2013.  After initially finding that filing to be untimely, the AOJ accepted it as a timely substantive appeal in July 2013.  On that VA Form 9, the Veteran checked the box indicating that he "want[ed] to appeal all of the issues listed on the statement of the case."  Therefore, the Board has taken jurisdiction over the increased evaluation claims because the Veteran has a reasonable belief that those claims are on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).

Additionally, the Board notes that the Veteran also indicated on that timely filed, April 2013 substantive appeal, VA Form 9, that he "want[ed] a BVA Hearing via live videoconference."  There is no evidence of record to demonstrate that the Veteran has ever been scheduled for or afforded a Board hearing, as requested.  However, the Veteran was notified by a July 2013 letter that the Board could not accommodate overseas hearings in Germany, where the Veteran resides.  The Veteran was given other options, including an option to return to the United States on certain dates for a hearing.  The option chosen by the Veteran was to have a teleconference hearing with a Decision Review Officer (DRO) from the RO.  In January 2014, the Veteran inquired as to the status of his request for a telephone interview with a DRO.  If such a conference has not been conducted, it should be scheduled.

The Veteran's last VA examination of his knees was in April 2010 during a VA general medical examination.  Given the length of time since the Veteran's last examination, the Board finds that a remand is necessary in order to obtain a new VA examination which addresses the current severity of his bilateral knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The TDIU claim is inextricably intertwined with the remanded increased evaluation claims and therefore is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that it appears that the Veteran is possibly receiving Social Security Benefits and/or the equivalent type of benefits from the German Government.  Accordingly, all copies of those records should be obtained on remand and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for a knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, the Veteran should be notified.

3.  Obtain from the appropriate German Government agency the records pertinent to any claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's knees.  If present, the examiner must specifically state whether such instability or subluxation is slight, moderate, or severe.  If such is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also indicate the kinds of work or work-related activities that are precluded by the Veteran's knee disabilities.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The AOJ should ensure that any new evidence written in a foreign language is translated.  Additionally, the Veteran should be scheduled for a teleconference with a DRO, if not already done.  (A transcript of any such conference should be included in the claims file.)  Any additional evidentiary development deemed necessary by the DRO should be undertaken.  Thereafter, if any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

